Memorandum : The order appealed from should be reversed and the judgment" of the Supreme Court, Nassau County, reinstated, with costs.
S & M Delivery Service Co., Inc. was an independent contractor, -and, not an employee of Waco Trucking. Therefore, the loading and unloading endorsement did not extend to S & M as an additional insured party. (See. Breen v. Cunard Lines S. S. Co., 33 N Y 2d 508.)
, Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fughsberg and Cooke concur in memorandum.
Order reversed, etc.